DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 12/29/2021 and Applicant’s request for reconsideration of application 16/800717 filed 12/29/2021.
Claims 1-11 have been examined with this office action.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 uses the terms “a first central processing unit” and “a first non-transitory computer readable storage medium” when describing the terminal device which lacks proper antecedent basis in the Specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 use the terms “a second central processing unit” and “a second non-transitory computer readable storage medium” when describing the deposit amount managing device which lacks proper antecedent basis in the Specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of performing an electronic financial transaction between a remittor and a remittee without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a method. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “wherein, the electronic display device displays a user interface including an input field allowing input of a remittance amount and bank account information corresponding to a remittee, wherein the method comprises the steps of:	in response to a transmitted remittance request received from the terminal device including authentication information, the input remittance amount, and bank account information corresponding to the remittee, verifying the authenticity of the terminal device by comparing the authentication information received from the terminal device with authentication data stored in the database of the deposit amount managing device, and if the request is valid, displaying an  approval confirmation screen on the electronic display device of the terminal device, which causes an approval of the remittance amount to function as an execution of remittance;	based on the approval of the terminal device, receiving a request from the terminal device at the deposit amount managing device to remit the input remittance amount to a bank account of the remittee based on the input bank account information; and	when one of the plurality of deposit amount storage units of the deposit amount managing device is associated with the bank account of the remittee, transferring the input remittance amount from a deposit amount storage unit associated with the terminal device to the deposit amount storage unit of the remittee”. 
The bold elements are identified as abstract ideas. The un-bolded elements are identified as additional elements. The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Performing an electronic financial transaction between a remittor and a remittee is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer (terminal machine and deposit amount managing device) performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0044] [0308] [0364-0365]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-11, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Claim Interpretation –  “Capable of”
Claim limitations that employ phrases of the type “Adapted to”, “Adapted for” “Capable of”, “Sufficient to” are typical of claim limitations which may not distinguish over prior art according to the principle.  It has been held that the recitation that an element is “adapted to” perform or is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. Additionally, claims which use the phrases of the type “FOR” doing something or “TO” do something does not positively recited that the functional limit is actually performed or has been performed, but only that function may occur (future tense). [see MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation and 2111.04 ]. The claims are replete with statements of intended use. The examiner has attempted to identify occurrences within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. Regarding applicant’s argument (page 10) that “It is respectfully submitted that each of the above comprises an improvement in the art and technical field”, the examiner disagrees. Regarding, “the number of remittance targets is increased and options
for the remittance amount are provided by the remittance selection screen”, this is merely selecting and displaying certain information. Regarding, “the third deposit amount managing method makes it possible to complete a settlement by a simple one-touch operation, because the approval of the remittance amount at the terminal machine functions as an execution of the remittance. Furthermore, according to the third deposit amount managing method, high-speed remittance is possible. This is because, as a remittance amount is transferred from the sender to the receiver in a server of the deposit amount managing device 10, a process of checking whether there is a bank account of the remittee is unnecessary and access to the bank account of the remittee is unnecessary”, the examiner maintains that “approval of the remittance amount functions as an execution of the remittance and a process of checking whether there is a bank account of the remittee is unnecessary and access to the bank account of the remittee is unnecessary” appear to be a business solution to a business problem. The hardware (terminal machine and deposit amount managing device) merely are tools for implementing the business solution. The objective of “user may deposit and store funds in a plurality of currencies defined by the user, or transfer funds to other users, or pay for goods and services using a desired currency … makes it much more easier for users in rural areas that, for example, lack established banking institutions, to transact business electronically, and also makes it more convenient for international travelers or migrant workers, for example, to deposit, store, and access funds of various currencies as desired. Additionally, as users may store funds or make payments for goods and services electronically, e.g., via their mobile device, or in the case of claim 27, store a preset amount of funds on their mobile device itself, such users reduce the need to carry large amounts of currency at any given time, thus reducing any costs that may be associated with criminal activity such as robbery, or the loss of a physical wallet, or their portable device “ are all business objective not a technical solution to a technical problem. Merely using a data structure to define storage areas or units into different categories is known art and is analogous to using categories to organize, store, and transmit information (Electric Power Group LLC). Regarding applicant’s argument that merely communicating (transmitting and receiving data) with other devices and systems represents significantly more, the examiner disagrees. The boundaries of the claims only contain one device which performs the extra solution activity of transmitting and receiving data described at a high level of generality. Regarding applicant's arguments alleging the claim(s) do not preempt or monopolize the abstract idea, while preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. The Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea "to a particular technological environment" or implementing the abstract idea on a "wholly generic computer" is not sufficient as an additional feature to provide "practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself." Alice Corp., 134 S.Ct. at 2358 (citations omitted). In the present case, the claimed technology is nothing more than generic computer technology implementing an abstract idea. As stated before, the additionally element perform there programmed tasks of implementing the abstract concepts of the claims. In this regard, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-B submitted 09/29/2021 used as prior art and in the conclusion section in the office action submitted 09/29/2021.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
04/09/2022